Title: From John Adams to Richard Rush, 29 October 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy October, 29th 1814

There are two Men in this World, who shall know and Esteem each other, if I can bring them together. To this end permit me to introduce and recommend to you The Rev’d Mr Edward Everett Minister of the most respectable Congregation in Boston and one of the first litterary Characters, at an Age when others are signalised by nothing but a degree at Colledge—
When Genius falls in love with Study she leads him in to temptations as dangerous, at least to health as when he is Smitten with the Charms of Wine and Women. Accodingly, I am not without fears from his great exertions and extraordinary productions that he may too soon follow Belknap a Clark, a Buckminister, an Emerson an Elliot and an Abbot, and so many others of the choicest spirits.
I beg you to introduce him to your venerable Mother and your excellent Lady with the respects of your Friend—
John Adams